     Case 1-20-43233-jmm              Doc 38       Filed 12/08/20   Entered 12/08/20 15:59:08




 UNITED STATES BANKRUPTCY
 COURT EASTERN DISTRICT OF NEW
 YORK
 ----------------------------------------------------------x
 In re:                                                             Chapter 7

         BOAZ ARIK GILAD,                                           Case No.: 20-43233-jmm

                                     Debtor.
 ----------------------------------------------------------x

          STIPULATION EXTENDING THE CHAPTER 7 TRUSTEE’S AND
        THE UNITED STATES TRUSTEE’S TIME TO TIMELY COMMENCE
      AN ACTION PURSUANT TO SECTION 727 OF THE BANKRUPTCY CODE
       WHEREAS, Boaz Arik Gilad (the “Debtor”) filed a voluntary petition for relief from his

creditors pursuant to Chapter 7 of T                                            Bankruptcy Code”) on

September 3, 2020; and

       WHEREAS, David J. Doyaga, Sr. was appointed interim Chapter 7 Trustee of the Debtor’s

bankruptcy estate and, by operation of law, became the permanent Chapter 7 Trustee (the

“Trustee”) of the                                  ; and

       WHEREAS, the last date by which the Trustee and the United States Trustee (the “UST”)

may timely commence an action pursuant to Section 727 of the Bankruptcy Code to seek to deny

the Debtor’s discharge is December 15, 2020; and

       WHEREAS, the Trustee, the UST and the Debtor have agreed to an extension of time for

a period of ninety (90) days such that the last date by which the Trustee and the UST may timely

commence an action pursuant to Section 727 of the Bankruptcy Code shall be up to and including

March 15, 2021; it is hereby

       AGREED AND SO ORDERED THAT:

       1.       The Trustee’s and the UST’s time to timely commence an action pursuant to

Section 727 of the Bankruptcy Code to seek to deny the Debtor’s discharge is hereby extended up
       Case 1-20-43233-jmm       Doc 38     Filed 12/08/20     Entered 12/08/20 15:59:08




to and including March 15, 2021, without prejudice to the parties to agree to further extensions of

time or for the Trustee and the UST to seek a further extension upon motion before the Court.

 Dated: November 11, 2020                             Dated: November 13, 2020
        Huntington, New York                                 New York, New York

 By:     /s/ Alex E. Tsionis                           By:    /s/ Mark A. Frankel
         Alex E. Tsionis                                      Mark A. Frankel
         Rosen & Kantrow, PLLC                                Backenroth Frankel & Krinsky LLP
         Attorneys for the Trustee                            Attorney for the Debtor
         38 New Street                                        800 Third Avenue
         Huntington, New York 11743                           11th Floor
         (631) 423-8527                                       New York, New York 10022
         atsionis@rkdlawfirm.com                              (212) 593-1100
                                                              mfrankel@bfklaw.com

 WILLIAM K. HARRINGTON
 UNITED STATES TRUSTEE, REGION 2

  By: /s/ Jeremy S. Sussman
      Jeremy S. Sussman
      Trial Attorney
      Office of the United States Trustee
      201 Varick Street, Suite 1006
      New York, New York 10014
      (202) 573-6935

 Dated: New York, New York
      November 13, 2020

 SO ORDERED




                                                              ____________________________
 Dated: Brooklyn, New York                                           Jil Mazer-Marino
        December 8, 2020                                      United States Bankruptcy Judge
